DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-6, 9-13 and 15-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 9-13, 15-17, 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20200213588) in view of Hendry et al. (herein after will be referred to as Hendry)  (US 20170289556) and in further view of Ye et al. (herein after will be referred to as Ye) (US 20140079126).

a method performed by at least one processor, the method comprising: [See Chen [0036] Video decoder is implemented by hardware such as one or more processors configured to execute program instructions stored in memory.]
receiving a coded video stream comprising a picture partitioned into a plurality of tile groups, each of the plurality of tile groups include at least one tile, [See Chen [Figs. 1-3] Picture divided into a plurality of tile groups.]
the coded video stream further comprising a first indicator that explicitly indicates whether a tile group of the plurality of tile groups is rectangular and identifying whether the tile group of the picture is rectangular based on the first indicator;  and [See Chen [0010] Parsing a rectangular tile group flag.]
reconstructing, forwarding, or discarding the tile group.  [See Chen [Fig. 6] Video decoder with prediction steps for reconstruction.]
 Chen does not explicitly disclose 
a second indicator that explicitly indicates a total number of the plurality of tile groups in the picture 
wherein the first indicator and the second indicator are provided in a picture parameter set (“PPS”) of the coded video stream.
However, Hendry does disclose
wherein the first indicator [See Hendry [0165] Syntax element is signaled to indicate whether or not a region covered by tiles in a tiles set is of rectangular shape, e.g. rectangular flag…and this information is extracted from NAL units.  Also, see 0056, NAL units are included in a PPS.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Chen to add the teachings of Hendry, in order to improve upon handling of grouping of tiles in the most recent video compression algorithms [See Hendry [0005]].
Chen (modified by Hendry) do not explicitly disclose
a second indicator that explicitly indicates a total number of the plurality of tile groups in the picture 
wherein 
However, Ye does disclose
a second indicator that explicitly indicates a total number of the plurality of tile groups in the picture [See Ye [0004] The parameters of the one or more tile groups include the number of tile groups and the parameters of the one or more tile groups are signaled in a PPS.  Also, see Table 2, explicit syntax element num_tile_groups_minus1]
wherein [See Ye [0004] The parameters of the one or more tile groups include the number of tile groups and the parameters of the one or more tile groups are signaled in a PPS.  Also, see Table 2, explicit syntax element num_tile_groups_minus1]
[See Ye [0020]].

Regarding claim 2, Chen (modified by Hendry and Ye) disclose the method of claim 1.  Furthermore, Chen discloses
wherein the first indicator is a flag. [See Chen [0010] Parsing a rectangular tile group flag.]
 
Regarding claim 5, Chen (modified by Hendry and Ye) disclose the method of claim 1.  Furthermore, Chen discloses
wherein the first indicator of the coded video stream received indicates whether the tile group of the plurality of tile groups has the rectangular shape, without indicating whether any other tile group of the plurality of tile groups of the picture has the rectangular shape. [See Chen [0010] Parsing a rectangular tile group flag.]

Regarding claim 6, Chen (modified by Hendry and Ye) disclose the method of claim 1.  Furthermore, Chen discloses
wherein the first indicator of the coded video stream received indicates that the tile group has the rectangular shape, [See Chen [0010] Parsing a rectangular tile group flag.]

the coded video stream further comprises syntax elements that each indicate a respective corner of the tile group, and the method further comprising identifying a size or location of the tile group based on the syntax elements.  
However, Hendry does disclose
the coded video stream further comprises syntax elements that each indicate a respective corner of the tile group, and the method further comprising identifying a size or location of the tile group based on the syntax elements.  [See Henry [0165] Syntax elements indicating a location and size of the tile set.  Also, see 0124, tile set is described by top-left and bottom right corner.]
Applying the same motivation as applied in claim 1.

Regarding claim 9, Chen (modified by Hendry and Ye) disclose the method of claim 1.  Furthermore, Chen discloses
wherein the coded video stream received further comprises syntax elements, each of the syntax elements indicating a tile group identification (ID) of a respective tile group of the plurality of tile groups.  [See Chen [Tables under 0029] Tile group header syntax includes tile group address when there are more than one tile in the picture.]

Regarding claim 12, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 1.



Regarding claim 16, see examiners rejection for claim 6 which is analogous and applicable for the rejection of claim 16.

Regarding claim 17, see examiners rejection for claim 9 which is analogous and applicable for the rejection of claim 17.

Regarding claim 20, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 20.

Regarding claim 21, Chen (modified by Hendry and Ye) the method of claim 1.  Furthermore, Chen does not explicitly disclose
wherein the coded video stream further comprising a network abstraction layer (NAL) unit header that includes a third indicator that indicates a tile group ID of one of the plurality of tile groups.  
However, Hendry does disclose
wherein the coded video stream further comprising a network abstraction layer (NAL) unit header that includes a third indicator that indicates a tile group ID of one of the plurality of tile groups.  [See Hendry [Table 2 and 0108-0109] Group ID is included in NAL which associates NAL units with tile set.]
Applying the same motivation as applied in claim 1.

wherein the PPS further includes a third indicator that indicates a length of at least one of the tile group IDs.  
However, Hendry does disclose
wherein the PPS further includes a third indicator that indicates a length of at least one of the tile group IDs.  [See Hendry [0110] Assign GroupIDs to NAL units which include syntax elements….determine that each NAL unit from index 2 to 7 is assigned the groupID equal to 11.]
Applying the same motivation as applied in claim 1.

Claims 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20200213588) in view of Hendry (US 20170289556) in view of Ye (US 20140079126) and in further view of Wu et al. (herein after will be referred to as Wu) (US 20170318288).

Regarding claim 10, Chen (modified by Hendry and Ye) the method of claim 1.  Furthermore, Chen does not explicitly disclose
wherein the coded video stream received further comprises a third indicator, in a parameter set or a tile group header, that indicates a number of tiles included in the tile group, and 
the method further comprises identifying positions of corners of the tile group in the picture based on counting the number of tiles in a raster-scan order.

wherein the coded video stream received further comprises a third indicator, in a parameter set or a tile group header, that indicates a number of tiles included in the tile group, and [See Wu [Tables under 0029] Tile group header syntax includes number of tiles in the group.]
the method further comprises identifying positions of corners of the tile group in the picture based on counting the number of tiles in a raster-scan order. [See Wu [0008] Syntax elements that identify two corners of the tile rectangle.  Also, see 0102, Size information, number of tile rows and number of tile columns is include in syntax.  Also, see 0171-0175, syntax elements specify corners of the tile group in raster scan of the picture.
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Chen (modified by Hendry and Ye) to add the teachings of Wu, in order to improve upon signaling control data for tile sets [See Wu [0005]].
 
Regarding claim 11, Chen (modified by Hendry and Ye) the method of claim 1.  Furthermore, Chen does not explicitly disclose
wherein the coded video stream received further comprises a third indicator that indicates whether the tile group is a motion-constraint tile set or the tile group includes a plurality of motion-constraint tiles, and the method further comprises identifying whether the tile group of the coded video stream is the motion-
However, Wu does disclose
wherein the coded video stream received further comprises a third indicator that indicates whether the tile group is a motion-constraint tile set or the tile group includes a plurality of motion-constraint tiles, and the method further comprises identifying whether the tile group of the coded video stream is the motion-constraint tile set or includes the plurality of motion-constraint tiles based on the third indicator.  [See Wu [0098] Signaling control data for motion-constrained tile sets that indicates processes within one or more specified sets of tiles.]
Applying the same motivation as applied in claim 11.

Regarding claim 18, see examiners rejection for claim 10 which is analogous and applicable for the rejection of claim 18.

Regarding claim 19, see examiners rejection for claim 11 which is analogous and applicable for the rejection of claim 19.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20200213588) in view of Hendry (US 20170289556) in view of Ye (US 20140079126) and in further view of Hendry et al. (herein after will be referred to as Hendry ‘109) (UUS 20170347109).


wherein the PPS further includes a flag that explicitly indicates whether tile group IDs are explicitly signaled in the PPS.  
However, Hendry ‘109 does disclose
wherein the PPS further includes a flag that explicitly indicates whether tile group IDs are explicitly signaled in the PPS.  [See Hendry ‘109 [0116] Tile_region_flag is associated with a tile region group entry is a tile region and further information of the tile region is provided.  Also, see 0057, NAL units included in a PPS.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Chen (modified by Hendry and Ye) to add the teachings of Hendry ‘109, in order to improve upon handling of tile grouping [See Hendry ‘109 [0005]].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES T BOYLAN/
Primary Examiner, Art Unit 2486